0BImmediate Release 1BContactMary Brevard: (248) 754-0881 UBORGWARNER POSTS RECORD SECOND QUARTER RESULTS DRIVEN BY DEMAND FOR ITS FUEL EFFICIENT TECHNOLOGIES IN EUROPE AND ASIA; UADJUSTS FULL-YEAR GUIDANCE; INITIATES NORTH AMERICAN RESTRUCTURING Auburn Hills, Michigan, July 31, 2008 – BorgWarner Inc. (NYSE: BWA) today reported record second quarter results driven by strong demand for its fuel efficient powertrain technologies in Europe and Asia which more than offset declines in North America.The company also announced proactive restructuring initiatives in North America to align its ongoing operations with market shifts and significant production cuts by its customers.As a result, the company adjusted its full-year guidance to a range of $2.80 to $2.95 per diluted share, excluding charges related to the third-quarter restructuring and final purchase accounting adjustments related to the acquisition of BERU. Second Quarter Highlights: · Record sales of $1,516.6 million were up 11% from second quarter 2007. · Sales outside of the U.S. grew 13% over second quarter 2007, excluding the impact of currency. · Earnings of $0.74 per diluted share on a U.S. GAAP basis were up 16% from second quarter 2007, adjusted for a two-for-one stock split in December 2007 and including a 2008 second quarter $(0.04) per diluted share purchase accounting adjustment related to the attainment of 100% control of BERU through a Domination and Profit Transfer Agreement (DPTA).Excluding the BERU adjustment, second quarter 2008 earnings were $0.78 per diluted share. · Operating income margin was 8.3% excluding the BERU purchase accounting adjustment. · The company maintained its 2008 full-year sales growth expectation of 8% to 10%, and adjusted its 2008 full-year earnings guidance to $2.80 to $2.95 per diluted share, which incorporates the lower end of its previous guidance range of $2.85 to $3.00 per diluted share.The revised guidance excludes charges related to the third-quarter North American restructuring and final purchase accounting adjustments related to BERU, and includes adjustments for currency, primarily a stronger Euro.The company estimates that the third quarter pretax restructuring charge will be in the range of $10 million to $12 million.Benefits from the restructuring are expected to be realized in the second half of 2008 and are included in the revised guidance. Comment and Outlook:“Our record second quarter performance, which was achieved despite rapidly declining conditions in the North American auto industry, reaffirms the benefits of our diversified customer base, focus on fuel efficient technologies and our broad geographic footprint,” said Tim Manganello,
